                      U.S. District Court
             Eastern District of Missouri (St. Louis)
 CRIMINAL DOCKET FOR CASE #: 4:19−mj−07415−SPM All Defendants

Case title: USA v. Miller                                       Date Filed: 10/29/2019
Other court case number: 5:19−cr−331−4BO USDC Eastern
                          District of North Carolina, Western D

Assigned to: Magistrate Judge
Shirley Padmore Mensah

Defendant (1)
Jordan Dean Miller                   represented by Benjamin J. Gray
                                                    BENJAMIN J. GRAY, LLC
                                                    P.O. Box 717
                                                    Kirksville, MO 63501
                                                    660−627−3840
                                                    Fax: 888−807−5645
                                                    Email: fedcourts@kirksvilleattorney.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Retained
                                                    Bar Status: Active

Pending Counts                                       Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                                    Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                           Disposition
Rule 5c3 Complaint Out



Plaintiff

                                                                                              1
USA                                                represented by Stephen R. Casey
                                                                  OFFICE OF U.S. ATTORNEY
                                                                  111 S. Tenth Street
                                                                  20th Floor
                                                                  St. Louis, MO 63102
                                                                  314−539−6068
                                                                  Fax: 314−539−2309
                                                                  Email: stephen.casey3@usdoj.gov
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED
                                                                  Designation: Assistant US Attorney
                                                                  Bar Status: Gov
 Email All Attorneys
(will not send to terminated parties)

 Email All Attorneys and Additional Recipients
(will not send to terminated parties)

 Date Filed      # Page Docket Text
 10/29/2019                 RULE 5 COMPLAINT − OUT signed by Judge Magistrate Judge Shirley
                            Padmore Mensah ACCESS TO THE PDF DOCUMENT IS RESTRICTED
                            PURSUANT TO THE E−GOVERNMENT ACT. ACCESS IS LIMITED TO
                            COUNSEL OF RECORD AND THE COURT. as to Jordan Dean Miller (1).
                            (JWD) (Entered: 10/29/2019)
 10/29/2019                 Arrest of defendant Jordan Dean Miller date of arrest: 10/29/19 (ARL) (Entered:
                            10/29/2019)
 10/29/2019      1          ELECTRONIC MINUTE ENTRY (no pdf attached) for proceedings held before
                            Magistrate Judge Shirley Padmore Mensah: Initial Appearance re: Rule 5c3 − MJ
                            arrest case only as to Jordan Dean Miller held on 10/29/2019. Jordan Dean
                            Miller (1) O/R. Defendant advised of rights and indicated an understanding of
                            those rights. Attorney Benjamin J. Gray for Jordan Dean Miller added.
                            Defendant given copy of: Rule 5 paperwork. Defendant waived Identity hearing.
                            Executed waiver form. Defendant released on bond. Defendant to call for
                            arraignment date in District Court for North Carolina. (proceedings started: 2:54
                            p.m.) (proceedings ended: 3:09 p.m.)(FTR Gold Operator initials: ARL)
                            (Defendant Location: Bond)(Attorney Appearance for USA: Stephen R.
                            Casey.)(Attorney Appearance for Defense: Ben Gray.) (ARL) (Entered:
                            10/29/2019)
 10/29/2019      2          WAIVER of Rule 5(c)(3) Hearings by Jordan Dean Miller (ARL) (Entered:
                            10/30/2019)
 10/29/2019      3          Rule 5 papers prepared by the judge as to Jordan Dean Miller. (ARL) (Entered:
                            10/30/2019)
 10/29/2019      4          Personal Recognizance Bond Entered as to defendant Jordan Dean Miller.
                            Signed by Magistrate Judge Shirley Padmore Mensah on 10/29/19. (ARL)
                            (Entered: 10/30/2019)
 10/29/2019      5          ORDER Setting Conditions of Release by Defendant Jordan Dean Miller. as to
                            Jordan Dean Miller (1) O/R. Signed by Magistrate Judge Shirley Padmore

                                                                                                                2
Mensah on 10/29/19. (ARL) (Entered: 10/30/2019)




                                                  3
MIME−Version:1.0
From:Moed_AutoSend@moed.uscourts.gov
To:MOED_ECF_Notification@moed.uscourts.gov
Bcc:
−−Case Participants: Stephen R. Casey (caseview.ecf@usdoj.gov, chris.jorcke@usdoj.gov,
milton.mcdaniel@usdoj.gov, sarah.michels@usdoj.gov, stephanie.haar@usdoj.gov,
stephen.casey3@usdoj.gov, usamoe.crimdock@usdoj.gov), Benjamin J. Gray
(fedcourts@kirksvilleattorney.com), Magistrate Judge Shirley Padmore Mensah
(genevieve_bales@moed.uscourts.gov, hedda_etherington−hall@moed.uscourts.gov,
jessica_golby@moed.uscourts.gov, moed_spm_notifications@moed.uscourts.gov,
shirley_mensah@moed.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:8464489@moed.uscourts.gov
Subject:Activity in Case 4:19−mj−07415−SPM USA v. Miller Initial Appearance − Rule 5
Content−Type: text/html

                                          U.S. District Court

                                      Eastern District of Missouri

Notice of Electronic Filing


The following transaction was entered on 10/29/2019 at 5:05 PM CDT and filed on 10/29/2019

Case Name:       USA v. Miller
Case Number:     4:19−mj−07415−SPM
Filer:
Document Number: 1(No document attached)
Docket Text:
 ELECTRONIC MINUTE ENTRY (no pdf attached) for proceedings held before Magistrate
Judge Shirley Padmore Mensah: Initial Appearance re: Rule 5c3 − MJ arrest case only as to
Jordan Dean Miller held on 10/29/2019. Jordan Dean Miller (1) O/R. Defendant advised of
rights and indicated an understanding of those rights. Attorney Benjamin J. Gray for Jordan
Dean Miller added. Defendant given copy of: Rule 5 paperwork. Defendant waived Identity
hearing. Executed waiver form. Defendant released on bond. Defendant to call for
arraignment date in District Court for North Carolina. (proceedings started: 2:54 p.m.)
(proceedings ended: 3:09 p.m.)(FTR Gold Operator initials: ARL) (Defendant Location:
Bond)(Attorney Appearance for USA: Stephen R. Casey.)(Attorney Appearance for Defense:
Ben Gray.) (ARL)


4:19−mj−07415−SPM−1 Notice has been electronically mailed to:

Stephen R. Casey stephen.casey3@usdoj.gov, caseview.ecf@usdoj.gov, chris.jorcke@usdoj.gov,
milton.mcdaniel@usdoj.gov, sarah.michels@usdoj.gov, stephanie.haar@usdoj.gov,
usamoe.crimdock@usdoj.gov

Benjamin J. Gray   fedcourts@kirksvilleattorney.com

4:19−mj−07415−SPM−1 Notice has been delivered by other means to:


                                                                                              4
MIME−Version:1.0
From:Moed_AutoSend@moed.uscourts.gov
To:MOED_ECF_Notification@moed.uscourts.gov
Bcc:
−−Case Participants: Stephen R. Casey (caseview.ecf@usdoj.gov, chris.jorcke@usdoj.gov,
milton.mcdaniel@usdoj.gov, sarah.michels@usdoj.gov, stephanie.haar@usdoj.gov,
stephen.casey3@usdoj.gov, usamoe.crimdock@usdoj.gov), Magistrate Judge Shirley Padmore
Mensah (genevieve_bales@moed.uscourts.gov, hedda_etherington−hall@moed.uscourts.gov,
jessica_golby@moed.uscourts.gov, moed_spm_notifications@moed.uscourts.gov,
shirley_mensah@moed.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:8464073@moed.uscourts.gov
Subject:Activity in Case 4:19−mj−07415−SPM USA v. Miller Rule 5 Complaint − Out
Content−Type: text/html

                                          U.S. District Court

                                      Eastern District of Missouri

Notice of Electronic Filing


The following transaction was entered on 10/29/2019 at 3:39 PM CDT and filed on 10/29/2019

Case Name:       USA v. Miller
Case Number:     4:19−mj−07415−SPM
Filer:
Document Number: No document attached
Docket Text:
RULE 5 COMPLAINT − OUT signed by Judge Magistrate Judge Shirley Padmore Mensah
ACCESS TO THE PDF DOCUMENT IS RESTRICTED PURSUANT TO THE E−GOVERNMENT
ACT. ACCESS IS LIMITED TO COUNSEL OF RECORD AND THE COURT. as to Jordan Dean
Miller (1). (JWD)


4:19−mj−07415−SPM−1 Notice has been electronically mailed to:

Stephen R. Casey stephen.casey3@usdoj.gov, caseview.ecf@usdoj.gov, chris.jorcke@usdoj.gov,
milton.mcdaniel@usdoj.gov, sarah.michels@usdoj.gov, stephanie.haar@usdoj.gov,
usamoe.crimdock@usdoj.gov

4:19−mj−07415−SPM−1 Notice has been delivered by other means to:




                                                                                             5
MIME−Version:1.0
From:Moed_AutoSend@moed.uscourts.gov
To:MOED_ECF_Notification@moed.uscourts.gov
Bcc:
−−Case Participants: Stephen R. Casey (caseview.ecf@usdoj.gov, chris.jorcke@usdoj.gov,
milton.mcdaniel@usdoj.gov, sarah.michels@usdoj.gov, stephanie.haar@usdoj.gov,
stephen.casey3@usdoj.gov, usamoe.crimdock@usdoj.gov), Magistrate Judge Shirley Padmore
Mensah (genevieve_bales@moed.uscourts.gov, hedda_etherington−hall@moed.uscourts.gov,
jessica_golby@moed.uscourts.gov, moed_spm_notifications@moed.uscourts.gov,
shirley_mensah@moed.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:8464479@moed.uscourts.gov
Subject:Activity in Case 4:19−mj−07415−SPM USA v. Miller Arrest on Rule 5(c)(3)
Content−Type: text/html

                                          U.S. District Court

                                      Eastern District of Missouri

Notice of Electronic Filing


The following transaction was entered on 10/29/2019 at 5:01 PM CDT and filed on 10/29/2019

Case Name:       USA v. Miller
Case Number:     4:19−mj−07415−SPM
Filer:
Document Number: No document attached
Docket Text:
Arrest of defendant Jordan Dean Miller date of arrest: 10/29/19 (ARL)


4:19−mj−07415−SPM−1 Notice has been electronically mailed to:

Stephen R. Casey stephen.casey3@usdoj.gov, caseview.ecf@usdoj.gov, chris.jorcke@usdoj.gov,
milton.mcdaniel@usdoj.gov, sarah.michels@usdoj.gov, stephanie.haar@usdoj.gov,
usamoe.crimdock@usdoj.gov

4:19−mj−07415−SPM−1 Notice has been delivered by other means to:




                                                                                             6
Case 4:19-mj-07415-SPM Document 2 Filed 10/29/19 Page 1 of 1 PageID 1




                                                                        7
Case 4:19-mj-07415-SPM Document 3 Filed 10/29/19 Page 1 of 1 PageID 2




                        10/29/2019

      Steve Casey                                      x

        Benjamin Gray                                  x




                    Benjamin Gray




                           x




                    xxxxxxxxxxxx        xxxxxxxxxxx               xxxxxxxxx




                                          x
                                              After processing by the USMS




                                                                              8
Case 4:19-mj-07415-SPM Document 4 Filed 10/29/19 Page 1 of 2 PageID 3




                                                                        9
Case 4:19-mj-07415-SPM Document 4 Filed 10/29/19 Page 2 of 2 PageID 4




                                                                        10
Case 4:19-mj-07415-SPM Document 5 Filed 10/29/19 Page 1 of 3 PageID 5




                                                                        11
Case 4:19-mj-07415-SPM Document 5 Filed 10/29/19 Page 2 of 3 PageID 6




                                                                        12
Case 4:19-mj-07415-SPM Document 5 Filed 10/29/19 Page 3 of 3 PageID 7




                                                                        13
